Laweence, Judge:
These appeals for reappraisement are submitted on the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the cost of manufacturing and producing the black and ivory dual cases and covers for electric shavers, in accordance with the provisions of Section 402 (f) of the Tariff Act of 1930, at a time preceding the date of exportation, which would ordinarily permit the manufacture or production of merchandise, such as or similar to the particular merchandise under consideration in the usual course of business, is as follows:
Black and ivory dual cases and covers for electric shavers:
(a) Article 1111, $144 per thousand, net packed.
(b) Article 1112, .$174 per thousand, net packed.
It is further stipulated and agreed that such or similar merchandise was not freely offered for sale for home consumption, nor for export to the United States, nor was such merchandise freely offered for sale, packed ready for delivery in the principal market of the United States at the time of exportation of the imported merchandise, and the cases are submitted on this stipulation.
On the established facts, I find the value of the involved merchandise as hereinafter described and which is covered by the appeals for reappraisement enumerated in the annexed schedule which is marked “A” and incorporated herein, based upon the cost of production as defined in section 402 (f) of the Tariff Act of 1930, to be as follows:
Black and ivory dual cases and covers for electric shavers:
(a) Article 1111, $144 per thousand, net packed.
(b) Article 1112, $174 per thousand, net packed.
Judgment will be entered accordingly.